DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Response to Amendment
The Amendment filed 10/25/2021 has been entered.  Claims 1, 4, and 15 have been amended. Claim 3 has been cancelled. New claim 16 has been added.  Accordingly, claims 1-2 and 4-16 are currently pending in the application.  
Applicant's amendments to claims 1 and 15 have overcome the 112(a) rejection previously set forth in the Office Action mailed 08/31/2021. Applicant's amendments to claims 1 and 4 have overcome the 112(b) rejection previously set forth in the Office Action mailed 08/31/2021. 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant’s arguments are moot as they rely upon amended claim limitations. The rejection of claim 1 
Regarding claim 2, applicant argues that “Lewis, Zhou, White, and Gifford use hydrogels, which are not thermoplastic polymer filaments, as an input of the printer. Hydrogels are difficult to manufacture in the form of filaments due to their high flexibility. The filaments discussed in these references refer to the shape of the output through the nozzle of the printer, not the input, as proposed” (Pg. 9). Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, please see the rejection of claim 2 over Zhou (NPL) in view of Mark (US 2016/0067928).

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
“thermoplastic polymer” should be used consistently in claims 1 and 8.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a light source for emitting a light ray" in claims 10-11 ([0058] of the instant specification discloses the corresponding as an infrared lamp that emits IR rays.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a fused deposition modeling (FDM) type 3D printer.”  The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. MPEP 2173.05(b)(III)(E). For the purpose of compact prosecution, the limitation is interpreted as --a fused deposition modeling (FDM) 3D printer--. Claims 2 and 4-16 which depends from claim 1 are similarly rejected.
Claims 5 and 6 recite the limitation “an isotropic printing region.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --each of the isotropic printing regions--. 
Claim 11 recites the limitation “wherein during the heating through the light energy irradiation.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --wherein during the heating of the 3D printed product using light energy--. Claim 14 which depends from claim 11 is similarly rejected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) as evidenced by Lee (Two-Way 4D Printing: A Review on the Reversibility of 3D-Printed Shape Memory Materials; hereinafter Lee).
Regarding claims 1, 2, and 8, ZHOU teaches a 4D printing method (4D printing method) wherein the additional dimension -- the fourth dimension-- only refers to the ability of a 3D printed item (3D printed product) to switch its geometric configuration (including surface morphology) from one to another in a fully controllable manner (Pg. 4281). A particular stimulus such as heat/thermo-responsive or light/photo-responsive may be applied to activate the switching process in an either reversible or non-reversible fashion (heating the 3D printed product to cause thermal transformation of the 3D printed product in a specific direction) (Pg. 4281).  Zhou teaches that after being quasi-plastically deformed, only at the presence of the right stimulus, a shape memory material is able to recover its original shape (Pg. 4283). This phenomenon is termed the shape memory effect and most, if not all, polymers have the heating-/chemo-responsive shape memory effect (Pg. 4283). Thermoplastic filaments used in 3D printing have been proved to have excellent shape memory effect (Pg. 4283-4284). Zhou teaches that a Makerbot Replicator 2 desktop 3D printer may be used to fabricate the 3D printed items with a filament having a diameter of 1.75 mm (printing, by using a fused deposition modeling (FDM) type 3D printer, a thermoplastic polymer; wherein the thermoplastic polymer is a form of a filament) (Pg. 4284).
Zhou does not specify controlling heating time to obtain a 4D printed product having a desired final shape generated through the transformation after the heating is completed nor wherein, after the heating, one of a length and a width of the printed thermoplastic polymer is increased, and other of the length and the width of the printed thermoplastic polymer is decreased.
However, Zhou teaches further that a full shape memory effect cycle of a shape memory material includes two processes: 1) in the programming process, the material is deformed into the required temporary shape and 2) while in the recovery process, the right stimulus is applied for shape recovery (Pg. 4283). Upon heating to above its glass transition temperature Tg, it is able to fully recover its original length (Pg. 4283). Zhou teaches further that some polymers may crystallize upon over-heating (Pg. 4284). For example, the heating-responsive shape memory effect of PLA is fully repeatable only if heating temperature is always below about 90°C (Pg. 4284). 
Examiner notes that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant discloses and/or claims printing a thermoplastic polymer with a fused deposition modeling printer and heating the 3D printed product. Therefore, the printing of PLA with a fused deposition modeling and subsequent heating of the 3D printing product taught by Zhou would, after the heating, have one of a length and a width of the printed thermoplastic polymer increased, and other of the length and the width of the printed thermoplastic polymer decreased. See also the deformation of a 3D printed cup via PLA (thermoplastic polymer) (Fig. 6).
This is further evidenced by LEE which discloses that fused deposition modeling allows shape memory or shape shifting via a heating mechanism (Pgs. 669-670). Where the material used was PLA, internal  stress  accumulates  in  the  printed  material,  as  heating  and  rapid cooling cycles occur during the fabrication process due to constraints  of  the  platform  or  existing  layers (Pgs. 669-670).  After the 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Zhou to control heating time for a predetermined period of time at a temperature equal to or high than a glass transition temperature of the polymer in order avoid over-heating and provide a product with fully repeatable heat-responsive shape memory effect (to obtain a 4D printed product having a desired final shape generated through the transformation after the heating is completed) (Pg. 4284).
Zhou as modified does not specify wherein the 4D printing method comprises artificially planning transverse printing paths and longitudinal printing paths on a specimen to impose a desired thermal anisotropy to the specimen nor that printing the thermoplastic polymer occurs in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers, thereby building a 3D printed product as instantly claimed.
However, in the same field of endeavor, three-dimensional printing, MARK teaches a method in order to construct a part (3D printed product) using a 3D printer 1000 that usually begins with a solid model corresponding to a part PRT of interest represented by a data structure ([0117]). Toolpaths layers and slices 1002 are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material ([0119]). The process of generating toolpaths may include any provision for anisotropic characteristics (artificially planning printing paths to impose a desired thermal anisotropy) ([0123]). 
FDM layers may be formed in orthogonal layers at +/−45 degrees of alternating raster formation and, thus, adjacent layers may be arranged to run either parallel or transverse to one another without crossing while within a layer on build platen 16 (printing the thermoplastic polymer in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to further modify the method taught by Zhao to include artificially planning printing paths including any provision for anisotropic characteristics and printing the thermoplastic polymer in a transverse direction and a longitudinal direction on a build platen to form multiple transversely printed layers and multiple longitudinally printed layers and thereby building a 3D printed product as taught by Mark in order to construct a part using a 3D printer ([0117]). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) as evidenced by Lee (Two-Way 4D Printing: A Review on the Reversibility of 3D-Printed Shape Memory Materials; hereinafter Lee), as applied to claim 1, and in further view of Gifford (US 2018/0326660) and Vorontsov (US 2019/0009358).
Regarding claims 9-12 and 14, as applied to the method of claim 1, 
However, in the same field of endeavor, fused deposition modeling, Gifford teaches a radiation source (light irradiating device) can include an infrared light source (light source), which can be configured to heat up the surface of the substrate ([0290]). A point source with a focusing lens (lens) can be used to focus the radiation to a small area (light irradiation region) on the substrate ([0294]). Gifford specifies an IR or an UV light lamp 862 (infrared lamp) for providing a light 872 to the extruded filament in a printhead nozzle 812 ([0175]).  Gifford also teaches a method that may include exposing a pattern on the photoresist layer through a mask (mask) ([0382]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination of Zhou and Lee to include a light source such as a IR lamp with a focusing lens as taught by Gifford in order to provide a light beam to an area on the substrate, for example, through mirrors and lenses (see Gifford, [00297]).
Although the combination of Zhou, Lee, and Gifford does not specify that the light irradiation region is controlled by adjusting a distance between the 3D printed product and the lens disposed above the 3D printed product, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by adjusting the position of the focusing lens taught by Gifford, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One of ordinary skill in the art would have been motivated in order to provide a point source with a focusing lens can be used to focus the radiation to a small area on the substrate (see Gifford, [00294]).
The combination of Zhou, Lee, and Gifford does not teach a mask having a through-hole.
However, in the same field of endeavor, controllable light sources in additive manufacturing, Vorontsov teaches a sensing module including a mask with pin-hole in order to provide beam shaping methods and intensity distribution control ([0108]-[0109]).
 Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the mask taught by Gifford with the mask with pin hole taught by Vorontsov in order to provide beam shaping methods and intensity distribution controls ([0108]-[0109]).
Although the combination of Zhou, Lee, Gifford, and Vorontsov does not specify wherein the light ray is focused only on the anisotropic printing region by the mask, it would have been obvious to one of ordinary skill in the art to modify the combination such that the mask with pink hole taught by Vorontsov allows for the light ray or pattern to focus only on the anisotropic printing region, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claim 4-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, a primary reason why it is deemed novel and non-obvious over the prior art drawn to a 4D printing method as instantly claimed is that while Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) teaches printing a thermoplastic polymer in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers, thereby building a 3D printed product, it does not teach or suggest that the printing is performed by setting at least one anisotropic region within isotropic regions to cause local thermal transformation and by performing anisotropic printing on the anisotropic Claims 5-6 and 13 is allowed because the claim is dependent upon allowable independent claim 4.
Regarding claim 7, a primary reason why it is deemed novel and non-obvious over the prior art drawn to a 4D printing method as instantly claimed is because Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) does not teach or suggest wherein in the heating of the 3D printed product to cause the thermal transformation of the 3D printed product in the specific direction, a degree of the thermal transformation is controlled by adjusting the number of transverse layers and the number of longitudinal layers.as instantly claimed.
Claims 15-16 are allowed.
Regarding claim 15, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a 4D printing method as instantly claimed is that while the because Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) teaches controlling heating time to obtain a 4D printed product having a desired final shape generated through the transformation after the heating is completed, it does not teach or suggest that the specimen having an ability to cause local thermal transformation is applied to a base component having a specific shape with at least one folding region where the specimen is automatically assembled with the base component due to the local thermal transformation of the specimen corresponding to the folding region, thereby producing an integrated 4D product as instantly claimed. Claim 16 is allowed because the claim is dependent upon allowable independent claim 15.

Conclusion
                                                                                                                                                                                                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL M NELSON/Examiner, Art Unit 1743